 Case: 1:14-cv-01748 Document #: 2974 Filed: 04/24/19 Page 1 of 6 PageID #:76701




                   IN THE UNITED STATES DISTRICT COURT FOR
                      THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

In re: TESTERONE
REPLACEMENT THERAPY                                    MDL No. 2545
PRODUCTS LIABILITY LITIGATION
                                                       Master Docket Case No. 1:14-cv-01748
THIS DOCUMENT RELATES TO:
                                                       Honorable Matthew F. Kennelly
Damon Aaron v. AbbVie Inc., et al.,
Case No. 1:16-cv-01189
John D. and Allyson Adkins v. Auxilium
Pharmaceuticals, Inc., et al.,
Case No. 1:15-cv-05747
James Alford v. AbbVie Inc., et al.,
Case No. 1:15-cv-09052
Theodore E. and Carol A. Allen v. Endo
Pharmaceuticals Inc., et al.,
Case No. 1:16-cv-00201
Marvin Ballard v. Endo Pharmaceuticals Inc., et al.,
Case No. 1:16-cv-01841
John Brinson v. AbbVie Inc., et al.,
Case No. 1:16-cv-08974
Toby Brister v. Endo Pharmaceuticals Inc., et al.,
Case No. 1:15-cv-03570
Donald Burns v. Endo Pharmaceuticals Inc., et al.,
Case No. 1:14-cv-10376
Michael and Patricia Casey v. Endo
Pharmaceuticals Inc., et al.,
Case No. 1:16-cv-01371
Laura L. Fisher, as the Surviving Spouse and
heir of Jeffery Fisher v. Endo Pharmaceuticals Inc.,
Case No. 1:16-cv-00306
Bobby and Marsha Giles v. Auxilium
Pharmaceuticals, Inc., et al.,
Case No. 1:15-cv-05370
Steven and Linda Hebert v. Auxilium
Pharmaceuticals, Inc., et al.,
Case No. 1:14-cv-09321
Jerome and Yvonne Hogan v. AbbVie Inc., et al.,
Case No. 1:15-cv-06883
Robert L. Humble v. AbbVie Inc., et al.,
Case No. 1:14-cv-06324

                                               1
 Case: 1:14-cv-01748 Document #: 2974 Filed: 04/24/19 Page 2 of 6 PageID #:76702



Catherine Munson, Individually and as Surviving
Spouse of Luther, Deceased v. Endo
Pharmaceuticals Inc., et al.,
Case No. 1:16-cv-03430
Clement Nweke v. Endo Pharmaceuticals Inc., et al.,
Case No. 1:16-cv-00059
Robert Pitts v. Eli Lilly & Company, et al.,
Case No. 1:16-cv-06080
Sherry Pudelek, Individually and as Special
Administrator of the Estate of James Pudelek
v. Auxilium Pharmaceuticals, Inc., et al.,
Case No. 1:15-cv-11718
Domingo and Michelle Rivera v. Endo
Pharmaceuticals Inc., et al.,
Case No. 1:16-cv-06087
Samuel Rivera v. Endo Pharmaceuticals Inc., et al.,
Case No. 1:15-cv-10957
Gary Rush v. Endo Pharmaceuticals Inc.,
Case No. 1:17-cv-03286
James Ryan v. Auxilium Pharmaceuticals, Inc.,
et al.,
Case No. 1:17-cv-00711
Marc D. Still v. Endo Pharmaceuticals Inc., et al.,
Case No. 1:15-cv-08867
Sandra Tollett, as anticipated Personal Representative
of the Estate of Lonnie Tollett v. Endo
Pharmaceuticals Inc., et al.,
Case No. 1:16-cv-01157
Robert Wall v. Auxilium Pharmaceuticals, Inc., et al.,
Case No. 1:16-cv-00669
Kenneth Wilson v. Endo Pharmaceuticals Inc., et al.,
Case No. 1:17-cv-00151
Tyrone Wright v. Endo Pharmaceuticals Inc., et al.,
Case No. 1:15-cv-04909
Stephen N. Young and Maggie Rogers v. Abbott
Laboratories, et al.,
Case No. 1:15-cv-08252

    ENDO DEFENDANTS’ MOTION FOR A CASE MANAGEMENT ORDER
CLARIFYING THE DEADLINE TO COMPLY WITH CASE MANAGEMENT ORDER
  NO. 126 FOR PLAINTIFFS DEEMED INELIGIBLE FOR THE CONFIDENTIAL
         MASTER SETTLEMENT BY SPECIAL MASTER RANDI ELLIS

       Defendants Auxilium Pharmaceuticals, LLC (f/k/a Auxilium Pharmaceuticals, Inc.),

Endo Pharmaceuticals Inc., and GlaxoSmithKline LLC (collectively, the “Endo Defendants”) by
                                               2
 Case: 1:14-cv-01748 Document #: 2974 Filed: 04/24/19 Page 3 of 6 PageID #:76703



and through undersigned counsel, hereby move the Court to enter a Case Management Order

clarifying that the twenty eight Plaintiffs identified on Exhibit A—each of whom Special Master

Randi Ellis determined is ineligible for a settlement allocation pursuant to the confidential

Master Settlement Agreement as defined below—have 90 days from the entry of the Court’s

Order to either: (a) file a stipulation dismissing the Endo Defendants with prejudice; or (b)

comply with the CMO 126 obligations of paragraphs B.9. and B.10.

                     FACTUAL AND PROCEDURAL BACKGROUND

       On June 11, 2018, the Endo Defendants and Plaintiffs’ Lead Counsel executed a

confidential master settlement agreement (the “Agreement”) that allowed for the resolution of

the known testosterone replacement therapy product liability claims against the Endo Defendants.

The Agreement does not involve any admission of wrongdoing or liability by any of the Endo

Defendants.

       On June 11, 2018, the Court entered CMO 126, Docket Control Order for Future Cases

Against Eli Lilly, Endo, Auxilium, & GSK. (ECF No. 2716.) Pursuant to paragraph B.10.a. of

CMO 126, each Litigating Plaintiff (as defined in CMO 126) with personal injury (and related)

claims against one or more of the Endo Defendants who does not participate in the voluntary

settlement program must produce the items required by paragraph B.9. no later than 90 days after

the date such Litigating Plaintiff elects not to settle his/her claims. As shown in Exhibit A, each

of the twenty eight Plaintiffs on Exhibit A filed his claim against the Endo Defendants prior to

the entry of CMO 126 on June 11, 2018.

       Special Master Ellis determined that each Plaintiff identified on Exhibit A is ineligible

for an allocation pursuant to the confidential Master Settlement Agreement and the deadline to

appeal Special Master Ellis’s determination has passed. (See Ex. B, Declaration of Daniel


                                                 3
 Case: 1:14-cv-01748 Document #: 2974 Filed: 04/24/19 Page 4 of 6 PageID #:76704



Meyers, ¶ 2.) To date, none of the twenty eight Plaintiffs on Exhibit A have stipulated to dismiss

the Endo Defendants with prejudice. (See Ex. B, Declaration of Daniel Meyers, ¶ 3.) To date,

none of the twenty eight Plaintiffs on Exhibit A produced the items required by CMO 126

paragraphs B.9. and B.10. (See Ex. B, Declaration of Daniel Meyers, ¶ 4.)

                                          ARGUMENT

        Special Master Ellis determined that each of the twenty eight Plaintiffs identified on

Exhibit A is ineligible for an allocation pursuant to the confidential Master Settlement

Agreement. Accordingly, these twenty eight Plaintiffs will not be settling under the voluntary

settlement program. Therefore, pursuant to CMO 126, each of these Plaintiffs must either: (a)

stipulate to dismiss the Endo Defendants with prejudice; or (b) comply with the CMO 126

obligations of paragraphs B.9. and B.10. Counsel for the Endo Defendants have reached out to

counsel for Plaintiffs in these cases and have been informed by counsel for Plaintiffs in several

of these cases that they intend to withdraw as counsel. To make Plaintiffs’ CMO 126 obligations

clear to all parties and Special Master Ellis, Defendants respectfully request that the Court issue a

Case Management Order clarifying that the twenty eight Plaintiffs identified on Exhibit A have

90 days from the entry of the Court’s Order to either: (a) file a stipulation dismissing the Endo

Defendants with prejudice; or (b) comply with the CMO 126 obligations of paragraphs B.9. and

B.10.

April 24, 2019                                        Respectfully submitted,

                                                      /s/ Andrew K. Solow
                                                      Andrew Keith Solow
                                                      Arnold & Porter Kaye Scholer LLP
                                                      250 West 55th Street
                                                      New York, NY 10019-9710
                                                      (212) 836-7740
                                                      Email: andrew.solow@arnoldporter.com

                                                      Daniel Meyers
                                                 4
Case: 1:14-cv-01748 Document #: 2974 Filed: 04/24/19 Page 5 of 6 PageID #:76705



                                          Arnold & Porter Kaye Scholer LLP
                                          70 West Madison Street, Suite 4200
                                          Chicago, Illinois 60602-4321
                                          (312) 583-2393
                                          Email: Daniel.Meyers@arnoldporter.com

                                          Attorneys for Auxilium Pharmaceuticals,
                                          LLC (f/k/a Auxilium Pharmaceuticals, Inc.),
                                          Endo Pharmaceuticals Inc., and
                                          GlaxoSmithKline LLC




                                      5
  Case: 1:14-cv-01748 Document #: 2974 Filed: 04/24/19 Page 6 of 6 PageID #:76706



                                  CERTIFICATE OF SERVICE

        I, Daniel Meyers, hereby certify that on April 24, 2019, the foregoing document

was filed via the Court’s CM/ECF system, which will automatically serve and send email

notification of such filing to all registered attorneys of record.

                                                                /s/   Daniel Meyers




                                                   6
